 


109 HR 105 IH: To amend the Immigration and Nationality Act to exempt elementary and secondary schools from the fee imposed on employers filing petitions with respect to non-immigrant workers under the H–1B program.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 105 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Gene Green of Texas introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend the Immigration and Nationality Act to exempt elementary and secondary schools from the fee imposed on employers filing petitions with respect to non-immigrant workers under the H–1B program. 
 
 
1.Exemption from filing fees for schools 
(a)In generalSection 214(c)(9)(A) of the Immigration and Nationality Act (8 U.S.C. 1184(c)(9)(A)) is amended by inserting an employer that is a public or private elementary or secondary school and after (excluding. 
(b)ApplicabilityThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act and shall apply to petitions filed under section 214(c)(1) of the Immigration and Nationality Act on or after such date and before October 1, 2001. 
 
